IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT


                           ___________________

                               No. 96-10480
                             Summary Calendar




UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellee,

     versus

JORGE LUIS DOVALINA,
a/k/a George,
                                                 Defendant.


        ________________________________________________

      Appeal from the United States District Court for the
                   Northern District of Texas
                         (4:95-CR-58-Y)
        ________________________________________________
                         April 25, 1997

Before GARWOOD, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Jorge     Luis   Dovalina   (   Dovalina)   appeals   his   conviction,

following a jury trial, on all counts of a nine count superseding

indictment charging him with conspiracy to possess with intent to

distribute marihuana contrary to 21 U.S.C. §§ 841 and 846 (count

one), distribution of marihuana contrary to 21 U.S.C. § 841 (counts

two and three), conspiracy to commit money laundering involving the

*
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
proceeds   of   marihuana   distribution           contrary     to   18    U.S.C.   §§

1956(a)(1) and 1956(h) (count four), and money laundering involving

the proceeds of marihuana distribution contrary to 18 U.S.C. §

1956(a)(1)(A)(i)     (counts    five,       six,    seven,     eight      and   nine).

Dovalina was sentenced to concurrent terms of 156 months on each of

counts one and three through nine, and to a 60-month concurrent

term on count two; concurrent supervised release terms of four

years (on counts one and three) and three years (on the remaining

counts) were imposed; there was no fine; special assessments of $50

were imposed on each count, for a total of $450.

     On    appeal,   Dovalina    complains          of   the    district        court’s

overruling of his motion to suppress evidence obtained in a search,

pursuant to a warrant, of Dovalina’s home.                     The district court

ruled that the warrant was not over broad, that it was not shown

that any items seized were not covered by the warrant, and that the

affidavit for the warrant established probable cause to believe

that Dovalina was engaged in marihuana trafficking.                    However, the

district court concluded that the affidavit did not suffice to

establish probable cause to search Dovalina’s residence because it

showed only “a rather tenuous link between the defendant’s drug

trafficking activities and his residence.”1                     Nevertheless, the


1
     The same affidavit, which was used to support another warrant
pursuant to which Dovalina’s office was searched, was found to
establish probable cause to search that office, and the motion to
suppress the results of that search was also overruled.          No
complaint is made on appeal in respect to the search of the office.

                                        2
court overruled the motion to suppress, sustaining the government’s

alternative contention that the search pursuant to the warrant was

within   the    good   faith    exception      to   the    exclusionary      rule

established by United States v. Leon, 104 S. Ct. 3405 (1984).

      We review the district court’s denial of a motion to suppress

evidence seized pursuant to a warrant to determine (1) whether the

good faith exception to the exclusionary rule applies, and (2)

whether the warrant was supported by a probable cause.                      United

States v. Satterwhite, 980 F.2d 317, 320 (5th Cir. 1992).                 If the

good faith exception applies, it is unnecessary to address the

probable cause issue.     Id.

      Dovalina’s sole challenge on appeal to the district court’s

careful application of the good faith exception is based on his

assertion that the affiant misled the magistrate by not stating in

the   warrant   application     that       Dovalina’s     residence   had    been

subjected to a brief consensual search at the time of Dovalina’s

arrest there some 7 to 8 weeks previously.              See United States v.

Foy, 28 F.3d 464, 473 (5th Cir. 1994).                  However, despite the

government’s alternative reliance below on the Leon good faith

exception, Dovalina never asserted below that the warrant affidavit

was in any manner misleading, much less that it was so because it

did not mention that earlier brief search.              Dovalina’s contention

in this respect is raised for the first time on appeal.               Therefore,

review is limited to plain error.           Fed. R. Crim. P. 52(b); United


                                       3
States v. Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994)(en banc).

Dovalina has not shown that the district court plainly erred in

applying the good faith exception to the exclusionary rule.2

     Dovalina asserts in conclusory fashion that the evidence of

money laundering was insufficient.      However, his brief contains

absolutely no recitation, summary, or description of any of the

evidence relating to any of the money laundering counts.     Nor are

there any citations to the record.    No authority whatever is cited.

The only argument is the single sentence “The record is devoid of

any evidence of what happened to the money after it was allegedly

received by Mr. Dovalina.” Dovalina’s brief on this issue fails to

comply with Fed. R. App. P. 28.   See Grant v. Cuellar, 59 F.3d 523,

524 (5th Cir. 1995).    Nothing in this respect is preserved for

review.   See United States v. Wilkes, 20 F.3d 651, 653 (5th Cir.

1994); Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d
744, 748 (5th Cir. 1987).

     Dovalina also makes confusing complaints about the court’s

charge on money laundering.   Again, there are no citations to the

record and no authority is cited; nor is there any discussion of


2
     We note that the officer who executed the warrant affidavit
was not present at the time of the prior brief search, and there is
no evidence that he knew such a search had been conducted; nor does
the evidence show whether any items of evidence were found then
(or, if so, what). Nor does the record show it likely that the
warrant would not have issued had the affidavit mentioned the
search (it did mention that Dovalina had been arrested pursuant to
a warrant at his residence some 7 to 8 weeks previously, and
subsequently had been indicted for marihuana trafficking).

                                  4
the relevant evidence.      The brief is wholly inadequate in this

respect as well.   Dovalina asserts that the district court should

have given defense counsel’s requested charge that “the mere

receipt of money, even if the proceeds of unlawful activity, is not

a transaction as defined.” However, Dovalina does not assert that

the charge stated otherwise,3 and does not identify any particular

asserted defect, omission or confusing aspect of the charge or even

discuss or describe what the charge says in respect to receipt of

money or in any other respect.        Dovalina also asserts that the

court erred by referring the jury to the relevant portions of the

charge in response to the jury’s request for a definition of “money

laundering.” But he does not point to anything in particular about

the court’s answer or its charge which is assertedly defective,

deficient, or confusing.4    Nor does he suggest what other response

should have been given to the jury’s inquiry.



3
     Indeed, at trial defense counsel took the position that the
charge “by its own language, would exclude the mere receipt of
money.” We note that the charge’s definition of transaction tracks
the language of the statute. We also note that § 1956(a)(1)(A)(i)
can be violated where the defendant receives from another that
which the defendant knows the other has received as proceeds of the
sale of narcotics. See, e.g., United States v. Gallo, 927 F.2d 815
(5th Cir. 1991); U.S. v. Gaytan, 74 F.3d 545, 556 (5th Cir.
1996)(sustaining Gaudara’s § 1956(a)(1)(A)(i) conviction because
“delivery from Carrera to Gaudara was a transaction, and, because
Carrera obtained the funds from a drug sale”).
4
     At trial, defense counsel’s only objection to the court’s
response was that it failed to include, as part of its citation to
§ 1956(a)(1)(A)(i), the words of the title to § 1956, namely
“laundering of monetary instruments.”

                                  5
     Dovalina’s brief is insufficient to preserve his sufficiency

of the evidence and instructional complaints regarding the money

laundering counts.   And, we see no plain error, as the evidence

appears sufficient and the charge adequate.

     The judgment of the district court is accordingly,



                                        AFFIRMED.




                                6